
	
		I
		111th CONGRESS
		2d Session
		H. R. 5268
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mrs. Capps (for
			 herself, Ms. McCollum,
			 Mrs. Christensen,
			 Ms. Woolsey,
			 Mrs. Maloney,
			 Ms. Moore of Wisconsin,
			 Ms. DeLauro,
			 Ms. Clarke,
			 Ms. Lee of California,
			 Ms. Wasserman Schultz,
			 Mr. Loebsack,
			 Mr. Grijalva,
			 Ms. Schakowsky,
			 Ms. Shea-Porter,
			 Ms. Norton,
			 Mrs. Davis of California,
			 Mr. Conyers, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide assistance to improve maternal and newborn
		  health in developing countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improvements in Global Maternal and
			 newborn health Outcomes while Maximizing Successes Act or
			 Improvements in Global MOMS
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)In 2000, the
			 United States joined 188 other countries in supporting 8 United Nations
			 Millennium Development Goals (MDGs), including MDG 5, to reduce the maternal
			 mortality ratio by three-quarters by 2015. In 2005, universal access to
			 reproductive health was added as a target for MDG 5.
				(2)On January 15,
			 2009, United States Permanent Representative to the United Nations Susan Rice
			 stated before the Committee on Foreign Relations of the Senate that President
			 Barack Obama is committed to making the Millennium Development Goals
			 America’s goals..
				(3)With thousands of
			 avoidable maternal deaths still occurring, the United States will need to
			 immediately scale up its funding and delivery of proven low-cost, lifesaving
			 interventions in order to fulfill its commitment to help ensure that MDG 5 is
			 met.
				(4)Substantial
			 progress in maternal health has been made in some countries and regions: Egypt,
			 Honduras, Malaysia, Sri Lanka, and parts of Bangladesh have all halved their
			 maternal mortality ratios over the past few decades.
				(5)However, MDG 5 has
			 made the least progress of all the MDGs. At the current pace, MDG 5 will not be
			 met in Asia until 2076 and much later in Africa.
				(6)An estimated
			 8,800,000 children under the age of 5 die each year. Over 40 percent of these
			 die in the first month of life. And mortality rates are increasing for those
			 born to young mothers or where pregnancies are less than a year apart.
				(7)Hundreds of
			 thousands of women die each year from causes related to pregnancy and
			 childbirth. Ninety-nine percent of these deaths occur in the developing world
			 and the vast majority are preventable.
				(8)In sub-Saharan
			 Africa, a woman’s lifetime risk of maternal death is a staggering 1 in 22,
			 compared with 1 in 4,800 in the United States, according to the United Nations
			 Children’s Fund (UNICEF).
				(9)Nine out of 10
			 women in sub-Saharan Africa will lose a child during their lifetimes.
				(10)For every maternal death, approximately 20
			 women—or 10,000,000 women per year—suffer complications with severe
			 consequences, including pregnancy-related injuries such as fistula, uterine
			 prolapse, infections, diseases, and disabilities.
				(11)The number one
			 cause of maternal deaths is hemorrhage. Other primary causes of maternal death
			 include sepsis, unsafe abortion, hypertensive disorder, and prolonged or
			 obstructed labor.
				(12)Violent acts
			 against pregnant women can lead to poor health outcomes, including preterm
			 labor, preterm delivery, miscarriage, and stillbirths, and even maternal
			 deaths, and the risk for maternal mortality is 3 times as high for abused
			 mothers.
				(13)The spacing of
			 births has a powerful impact on a child’s chances of survival. Children born
			 less than 2 years after the previous birth are about 2.5 times more likely to
			 die before age 5 than children born 3 to 5 years after the previous
			 birth.
				(14)Pregnancy is the
			 leading cause of death for young women aged 15 to 19 worldwide. Compared to
			 girls in their twenties, girls aged 15 to 19 are twice as likely, and girls
			 under 15 five times as likely, to die in childbirth, and mortality and
			 morbidity rates are also higher among infants born to young mothers.
				(15)Globally,
			 215,000,000 women would like to delay or end childbearing, but do not have
			 access to modern contraceptives. Fully addressing this need would prevent an
			 additional 53,000,000 unintended pregnancies each year and reduce maternal
			 deaths due to unsafe abortion by 82 percent.
				(16)If family
			 planning and maternal and newborn services were provided simultaneously, the
			 costs of these services would decline by $1,500,000,000 compared with investing
			 in maternal and newborn care alone—this dual investment would result in a 70
			 percent decline in maternal deaths and 44 percent decline in newborn
			 deaths.
				(17)Maternal death
			 rates are inextricably tied to neonatal survival, with the risk of death
			 doubling for newborns in some countries in the developing world following
			 maternal death.
				(18)In many developing countries, including
			 fragile states and countries affected by conflict, lack of access to quality
			 health care facilities, health services, and trained providers results in
			 deaths for mothers, newborns, and children—the majority of births in Africa
			 take place without a skilled attendant present, increasing the risk of death or
			 disability for both mother and newborn.
				(19)The experiences
			 of United States Government-supported and nongovernmental organization maternal
			 and child health programs in countries such as Nepal, Ethiopia, and Senegal
			 have demonstrated that community-based approaches, linked to primary and
			 referral care when possible, can deliver high-impact interventions to prevent
			 or treat many of the life-threatening conditions affecting mothers, newborns,
			 and children under the age of 5.
				(20)More than half of
			 all children and pregnant women in developing countries suffer from anemia,
			 which is exacerbated by malaria, neglected tropical diseases, and nutritional
			 deficits, causing adverse pregnancy outcomes and even death.
				(21)According to WHO, women that have undergone
			 female genital mutilation are significantly more likely than those who have not
			 undergone female genital mutilation to experience serious postpartum health
			 problems, and children born to mothers who have undergone female genital
			 mutilation face higher death rates immediately after birth.
				(22)According to the
			 Director of National Intelligence’s 2009 Annual Threat Assessment, widespread
			 poor maternal and child health and malnutrition has the potential to weaken
			 central governments and empower non-state actors, including terrorist and
			 paramilitary groups.
				(23)The United States
			 Agency for International Development has estimated the economic impact of
			 maternal and newborn mortality to be a global loss of over $15,000,000,000 due
			 to diminished productivity.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to authorize
			 assistance to improve maternal and newborn health in developing countries;
			 and
				(2)to develop a strategy to reduce mortality
			 and improve maternal and newborn health in developing countries.
				3.Assistance to
			 Improve Maternal and Newborn Health in Developing Countries
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section
			 102(b)(4)(B), by striking reduction of infant mortality and
			 inserting reduction of maternal and newborn mortality;
			 and
				(2)by inserting after
			 section 104C the following new section:
					
						104D.Assistance to
				Reduce Mortality and Improve Maternal and Newborn Health
							(a)AuthorizationConsistent
				with section 104(c), the President is authorized to furnish assistance, on such
				terms and conditions as the President may determine, to reduce mortality and
				improve maternal health and the health of newborns in developing
				countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, include—
								(1)activities to
				expand access and improve quality of maternal health services,
				including—
									(A)comprehensive
				voluntary family planning services, integrated into antenatal and postnatal
				care and in child health services, to support women and men in making informed
				decisions and having timely, intended, well-spaced pregnancies and to help
				women with preexisting conditions avoid high-risk, unintended
				pregnancies;
									(B)birth preparedness
				through the provision of quality antenatal care, including—
										(i)educating women
				and families about danger signs to look for, potential complications during
				pregnancy and childbirth, and where to access care;
										(ii)providing
				counseling about hygiene, nutrition, and the care and feeding of babies;
										(iii)helping women
				and families develop a birth plan that includes skilled delivery care and a
				transport plan in case of emergencies;
										(iv)screening for
				complications including blood pressure screenings;
										(v)diagnosis and
				treatment of existing conditions, such as HIV/AIDS, syphilis, malaria, and
				tuberculosis, and ensuring that women are provided with, or referred to,
				appropriate care and treatment for those conditions;
										(vi)ensuring that
				women infected with HIV are provided mother-to-child transmission prevention
				services, including access to voluntary family planning, medications to prevent
				such transmission, and counseling on infant feeding; and
										(vii)making vaccines,
				micronutrients, and treatment for infections and parasites available and
				accessible;
										(C)skilled delivery
				care, including—
										(i)the presence of an
				accredited health professional, such as midwife, doctor, or nurse, who has been
				educated and trained to proficiency in the skills needed to manage normal or
				uncomplicated pregnancies, childbirth, and the immediate postnatal period, and
				in the identification, management, or referral of complications in women and
				newborns, including active management of the third stage of labor; and
										(ii)an enabling
				environment that includes access to a referral system, communication and
				transport, drugs and supplies, and equipment appropriate for a normal
				delivery;
										(D)quality emergency
				obstetric care, including—
										(i)increasing the
				technical competence of health care providers;
										(ii)increasing the
				essential supplies and equipment including fluids, blood products, and drugs to
				treat complications such as infection, bleeding, and hypertension;
										(iii)providing the
				information and counseling for the client, including quality of client-provider
				interaction;
										(iv)ensuring
				continuity of comprehensive, acceptable care, referrals and followup;
				and
										(v)access to cesarean section when
				necessary;
										(E)postpartum care
				and support, including—
										(i)activities to
				promote immediate exclusive breastfeeding;
										(ii)activities to
				promote essential care of newborns;
										(iii)activities to
				treat, repair, and provide followup services for injuries resulting from
				pregnancy and childbirth, including fistula; and
										(iv)family planning
				counseling and service provision; and
										(F)postabortion care,
				including—
										(i)emergency
				treatment of complications of unsafe abortion;
										(ii)family planning
				counseling and services; and
										(iii)linkages to
				other reproductive health services;
										(2)working with communities and health care
				providers to identify and remove barriers to maternal health care services,
				including barriers such as financial, sociocultural, transportation, gender
				discrimination, and stigma based on preexisting health concerns, and ensure
				that those services are based in individual human rights, as recognized by
				international agreements and instruments;
								(3)comprehensive
				sexuality education programs and services for youth that provide adolescents
				with information, skills, and materials necessary to postpone
				childbearing;
								(4)promotion of
				activities that focus on empowering women and girls and engaging men and boys
				at the individual, household, and community levels to improve the health
				outcomes of women, newborns, and children including education and awareness
				programs about gender-based violence, the health risks of female genital
				mutilation, and shared responsibility for and benefits of family
				planning;
								(5)activities to
				improve essential newborn care and treatment, including educating families and
				communities about proper antenatal and skilled delivery care, tetanus toxoid
				immunization during pregnancy, immediate and exclusive breastfeeding, keeping
				the newborn warm, such as by providing skin-to-skin care, keeping the cord
				clean, resuscitation of newborns who are not breathing properly, and treatment
				of infections;
								(6)activities to
				prevent and treat childhood illness, including early infant diagnosis of HIV
				infection and increasing access to appropriate prevention and treatment for
				diarrhea, pneumonia, malaria, HIV/AIDS, and other life-threatening childhood
				illnesses;
								(7)activities to
				improve child and maternal nutrition, including the delivery of iron, zinc,
				vitamin A, iodine, and other key micronutrients, the promotion of breastfeeding
				and appropriate complementary feeding, and the utilization of Ready to Use
				Therapeutic Foods (RUTF) that, to the extent practicable, are developed,
				purchased, or produced in the country or region that they are utilized;
								(8)activities to
				strengthen the delivery of immunization services, including efforts to
				strengthen routine immunization, introduce new vaccines for diseases such as
				rotavirus and pneuomcoccal disease, and eliminate polio;
								(9)activities to
				improve household-level behavior related to safe water, hygiene, safe and
				hygienic food preparation and storage, exposure to indoor smoke, and
				environmental toxins such as lead;
								(10)activities to
				improve capacity for health governance, health finance, and the health
				workforce, including in the private sector, and support for training
				clinicians, nurses, technicians, sanitation and public health workers,
				community-based health workers, midwives, birth attendants, peer educators,
				volunteers, and private sector enterprises to provide integrated health
				services and referrals that meet the needs of patients across a continuum of
				care;
								(11)activities to
				address antimicrobial resistance in treating maternal health infections;
								(12)activities to
				establish and support management of host country institutions’ information
				systems and the development and use of tools and models to collect, analyze,
				and disseminate information related to maternal and newborn health;
								(13)activities to
				develop and conduct needs assessments, baseline studies, targeted evaluations,
				or other information-gathering efforts for the design, monitoring, and
				evaluation of maternal and newborn health efforts, including—
									(A)studying the
				availability and effects of critical medicines, particularly those of
				importance in the developing world, on pregnant women and newborns;
									(B)collection,
				evaluation, and use of data on the medical and socioeconomic factors that led
				to a maternal or newborn death or near miss at the community and
				health facility levels; and
									(C)sociocultural
				barriers, influencers, and enhancers of health and nutrition behaviors;
									(14)activities to
				integrate and coordinate assistance provided under this section with existing
				health programs for—
									(A)the prevention of the transmission of HIV
				from mother to child and other HIV/AIDS prevention, care, treatment, and
				counseling activities;
									(B)malaria;
									(C)tuberculosis;
									(D)family planning
				and reproductive health;
									(E)counseling for
				survivors of sexual- and gender-based violence;
									(F)neglected tropical
				diseases; and
									(G)nutrition;
									(15)activities to
				improve orphan care services and to support innovative orphan and vulnerable
				children programs;
								(16)activities to end
				harmful traditional practices including female genital mutilation and child
				marriage;
								(17)activities to
				train health care providers to prevent, identify, and manage cases of
				gender-based violence as part of family planning and maternal and newborn
				health services;
								(18)activities to
				support mental health care and provide psychosocial support;
								(19)activities to
				improve access to clean water and improved sanitation through community-based
				hygiene education programs, access to household- and community-level water
				purification tools and devices, and latrine construction; and
								(20)activities to
				prevent, control, and in some cases eliminate neglected tropical diseases for
				both newborns and mothers.
								(c)GuidelinesTo
				the maximum extent practicable, programs, projects, and activities carried out
				using assistance provided under this section shall be—
								(1)carried out
				through private and voluntary organizations, including community and
				faith-based organizations, and relevant international and multilateral
				organizations, including the United Nations Population Fund, the United Nations
				Children’s Fund, and the Global Alliance for Vaccines and Immunizations, that
				demonstrate effectiveness and commitment to improving the health and rights of
				mothers, newborns, and children;
								(2)carried out in the
				context of country-driven plans in whose development the United States
				Government participates along with other donors and multilateral organizations,
				nongovernmental organizations, and civil society;
								(3)carried out with
				input by beneficiaries and other directly affected populations, especially
				women and marginalized communities; and
								(4)designed to build
				the capacity of host country governments and civil society
				organizations.
								(d)Annual
				reportNot later than January 31, 2011, and annually thereafter
				for 4 years, the President shall transmit to Congress a report on the
				implementation of this section for the prior fiscal year.
							(e)DefinitionsIn
				this section:
								(1)AIDSThe
				term AIDS has the meaning given the term in section 104A(g)(1) of
				this Act.
								(2)HIVThe
				term HIV has the meaning given the term in section 104A(g)(2) of
				this Act.
								(3)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section 104A(g)(3)
				of this
				Act.
								.
				4.Development of
			 Strategy to Reduce Mortality and Improve Maternal and Newborn Health in
			 Developing Countries
			(a)Development of
			 strategyThe President shall
			 develop and implement a comprehensive strategy as part of the Global Health
			 Initiative to reduce mortality and improve the health of mothers and newborns
			 in developing countries.
			(b)ComponentsThe
			 comprehensive United States Government strategy developed pursuant to
			 subsection (a) shall include the following:
				(1)An identification of not less than 30
			 countries, including fragile states and countries affected by conflict, with
			 priority needs for the 5-year period beginning on the date of the enactment of
			 this Act based on—
					(A)the number and
			 rate of neonatal deaths;
					(B)the number and
			 rate of maternal deaths;
					(C)the number and
			 rate of malnourished women of reproductive age; and
					(D)the number of
			 individuals with an unmet need for family planning.
					(2)For each country
			 identified in paragraph (1)—
					(A)an assessment of
			 the most common causes of maternal and newborn mortality and morbidity;
					(B)a description of
			 the programmatic areas and interventions providing maximum health benefits to
			 populations at risk and maximum reduction in mortality and morbidity;
					(C)an assessment of
			 the investments needed in identified programs and interventions to achieve the
			 greatest results;
					(D)a description of
			 how United States assistance complements and leverages efforts by other donors
			 and builds capacity and self-sufficiency among recipient countries; and
					(E)a description of
			 goals and objectives for improving maternal and newborn health, including, to
			 the extent feasible, objective and quantifiable indicators.
					(3)Enhanced
			 coordination among relevant departments and agencies of the United States
			 Government engaged in activities to improve the health and well-being of
			 mothers and newborns in developing countries.
				(4)A
			 description of the measured or estimated impact on maternal and newborn
			 morbidity and mortality of each project or program.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains the strategy described in
			 this section.
			5.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act, and the amendments made by this Act, such sums as may be necessary for
			 each of fiscal years 2011 through 2015.
			(b)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations under subsection (a) are authorized to remain available until
			 expended.
			
